Citation Nr: 1402283	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  07-15 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to a service connected back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, L.M.


ATTORNEY FOR THE BOARD

M. Prem, Counsel

INTRODUCTION

The Veteran had active duty service from August 1943 to March 1946, including service in the European Theater during World War II.

This matter comes before the Board Veterans' Appeals (Board) on appeal from an August 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Los Angeles, California. This matter was remanded in November 2012, July 2013, and October 2013 for further development. 

The Veteran was afforded an August 2012 hearing before the undersigned. A transcript of the hearing is associated with claims folder. 

In the Veteran's June 2013 Brief, he raised the issue of whether there was clear and mistakable error (CUE) in the assignment of a noncompensable rating for the residuals of a shell fragment wound (SFW) with the presence of retained foreign bodies. He also appears to raise the issue of entitlement to service connection for a left knee disability, to include as secondary to his service connected low back disability and/or right knee disability. These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.



REMAND

The claim has been previously remanded to obtain a competent medical opinion.    The RO obtained two medical opinions in July 2013; but the examiners erroneously based their opinions on the fact there is no evidence of treatment for many years after service.  The Board pointed out that continuity of treatment is not necessary for the granting of service connection.  The Board explicitly stated that it "accepts as fact that the Veteran sought some treatment in the 1970s, though the extent of such treatment is unknown."  In October 2013, it remanded the claim for an addendum opinion that would consider the lay statements of the Veteran and his daughter 

Unfortunately, in his December 2013 addendum, the examiner ignored the explicit findings of the Board, and dismissed the lay testimony as not credible.  The Board acknowledged that the Veteran's credibility is an issue with regards to extent of treatment and subjective complaints.  However, inasmuch as the Board has already accepted as fact that he sought "some treatment" in 1970s, the examiner cannot simply reject this testimony.   

The Board finds that an addendum to the VA examination reports, by someone other than the October 2013 examiner, is necessary to decide the claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  The RO should obtain an addendum opinion from someone other than the 2013 examiner.  The addendum should address the lay statements of continuity of symptomatology since service.  

The examiners are advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  Once deemed competent, the next inquiry is whether such statements are credible.  To assess the credibility of such statements, the Board turns to the examiner's medical knowledge.  Consequently, the examiners should indicate whether the lay statements of continuous post-service right knee pain are at least as likely as not plausible, given the nature of the reported in-service injury, and accepting as fact that the Veteran received some degree of treatment for the right knee during the 1970s.  

Following review of the entire record, the examiner should then state whether any right knee disorder is at least as likely as not (50 percent or greater probability) related to the jeep injury reported during active military service or is otherwise related to active military service. 

Additionally the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right knee disability was caused by his service connected low back disability.  If not, the examiner should state whether it is at least as likely as not that the service-connected low back disability aggravated (permanently worsened beyond its natural progression) the claimed right knee disorder. If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation. This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner must include a detailed medical rationale that reflects consideration of the Veteran's lay reports of the right knee injury as a jeep passenger and his post service occupation in construction.

If the examiner cannot provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

Although the Veteran's service treatment records are unavailable, the examiners cannot use his reports of an absence of treatment, standing alone, as the basis for a negative opinion.

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




